Citation Nr: 0127024	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  00-02 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for organic affective 
disorder with depression due to head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and physician


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from December 1969 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 RO rating decision that 
determined, in pertinent part, that new and material evidence 
had not been submitted to reopen a service connection claim 
for a nervous condition and from an October 1999 RO rating 
decision that determined that new and material evidence had 
not been submitted to reopen a service connection claim for a 
nervous condition post head injury.  The veteran testified 
before the Board in September 2001.  For reasons to be 
discussed in the "Reasons and Bases" portion of this 
decision, the Board has framed the issue on appeal as service 
connection for organic affective disorder with depression due 
to head injury.

At his hearing, the veteran alluded to neck-related 
symptomatology.  That particular issue is not the subject of 
the instant appeal.  That matter is referred to the RO for 
consideration, as appropriate, in the first instance.


FINDINGS OF FACT

1.  The veteran sustained a mild cerebral concussion in 
December 1974 while on active duty as a result of a head 
injury.

2.  The veteran is currently diagnosed with organic affective 
disorder with depression.

3.  VA physicians have provided uncontroverted medical 
opinions attributing organic affective disorder with 
depression to the in-service head trauma.



CONCLUSION OF LAW

Organic affective disorder with depression was incurred 
during active duty. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); Veterans Claims Assistance Act (section 4, 114 Stat. 
2096, 2098-2099); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  De novo consideration

The Board is reviewing the instant claim as an original 
service connection claim on a de novo basis rather than as an 
effort to reopen a previously denied claim.  Previously, in a 
September 1974 rating decision, service connection had been 
denied for passive aggressive personality disorder and for 
adjustment reaction of adult life.  While the RO had 
adjudicated the issue of whether there is new and material 
evidence to reopen a claim for nervous condition post head 
injury, in a January 2000 decision, the RO hearing officer 
reviewed all the evidence of record as if it were a 
determination on the merits of the claim and notified the 
veteran of the pertinent legal requirements.  In addition, in 
view of the Board's favorable determination of the claim, the 
Board concludes that there is no prejudice to the veteran in 
proceeding with his appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 394 (1993).  Since that time, the veteran has been 
diagnosed with organic affective disorder with depression.  
The different diagnosis warrants consideration of the current 
claim as a new and separate issue.  See Ephraim v. Brown, 82 
F.3d 399, 401-02 (Fed. Cir. 1996).

II.  Service connection for organic affective disorder

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The service medical records reflect that the veteran was 
injured in late December 1974 while on active duty when a 
basketball post fell on him.  He was rendered unconscious and 
subsequently treated for a mild cerebral concussion, as well 
as contusion of the left shoulder, left thigh, and right 
back.  

After separation from service, the veteran was admitted and 
treated several times for passive aggressive personality 
disorder in May and June 1974 and in August and September 
1975.  As noted previously, service connection was denied for 
the diagnosis of passive aggressive personality disorder and 
adjustment reaction of adult life. 

VA treatment records support the veteran's claim.  In January 
2000, a VA psychiatric report provided a primary diagnosis of 
organic affective disorder, depressed, secondary to head 
injury and later compounded by thyroid disease.  A March 2000 
VA medical record reiterated that primary diagnosis and 
statement regarding etiology.  

The veteran has testified, before the RO in April 2000 and 
before the Board in September 2001, that since the in-service 
injury, he has experienced various psychiatric symptoms and 
changes in his personality and behavior.  He has described 
having headaches and head pain.  Recent VA treatment records 
indicate that the veteran is being treated for a primary 
diagnosis of organic affective disorder, depressed, secondary 
to head injury and later compounded by thyroid disease.  

The veteran's longstanding treating VA physician appeared at 
a hearing before an RO hearing officer in April 2000.  The VA 
physician adamantly opined that the veteran's in-service head 
trauma was responsible for his current diagnosis of organic 
affective disorder with depression.  He indicated that he had 
reviewed the veteran's records, and he discussed various 
treatment and evaluation reports prepared within several 
months after separation from service.  The VA physician 
indicated that the veteran had undergone altered emotional 
behavior, cognitive disturbance in the form of suspiciousness 
or paranoid ideation, marked alteration of rate and flow of 
language production, and hyposexuality.  He indicated that 
this type of mental condition associated with personality 
change was primarily caused by head trauma.  The VA physician 
concluded that it was more probable than not that the injury 
in service was the cause of his current condition.

The testimony provided by the veteran's longstanding VA 
physician at the April 2000 RO hearing is persuasive as to 
the etiology of the current organic affective disorder with 
depression.  Moreover, there is no evidence suggesting a 
different etiology for the current diagnosis.  None of the 
treatment records pertaining specifically to organic 
affective disorder or even an April 2000 VA mental disorders 
and PTSD examination provide an alternative etiology or 
refute the VA physician's conclusions.  While the available 
treatment records do not reflect a diagnosis of this disorder 
until many years after service, the recent treatment records 
and the VA physician's testimony establish that organic 
affective disorder with depression, which was diagnosed post-
service, was incurred as a result of an in-service injury to 
the head.

In summary, the service medical records show that the veteran 
suffered an injury to the head during service that rendered 
him unconscious and that he currently has been diagnosed with 
organic affective disorder with depression attributable to 
the in-service injury.  Given the evidence in this case, the 
Board finds that service connection is established for 
organic affective disorder with depression.  Accordingly, the 
claim for service connection for organic affective disorder 
with depression is granted.

III.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  The Board finds that given the favorable nature 
of the Board's decision with regard to the claim, that no 
further assistance in developing the facts pertinent to this 
issue is required.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).


ORDER

Service connection for organic affective disorder with 
depression is granted, subject to provisions governing the 
payment of monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

